As filed with the Securities and Exchange Commission on February 27, 2013 1933 Act File No. 033-07559 1940 Act File No. 811-04767 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [] Post-Effective Amendment No. 48 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 49 [ X ] (Check appropriate box or boxes.) EAGLE GROWTH & INCOME FUND (Exact name of Registrant as Specified in Charter) 880 Carillon Parkway St. Petersburg, FL 33716 (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code: (727) 567-8143 SUSAN L. WALZER, PRINCIPAL EXECUTIVE OFFICER 880 Carillon Parkway St. Petersburg, FL 33716 (Name and Address of Agent for Service) Copy to: KATHY KRESCH INGBER, ESQ. K&L Gates LLP 1treet, NW Washington, D.C.20006-1600 It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [ X ] on February 28, 2013 pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] On (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EAGLE GROWTH & INCOME FUND CONTENTS OF REGISTRATION STATEMENT This registration document is comprised of the following: Cover Sheet Contents of Registration Statement Combined Prospectus for Class A, Class C, Institutional Class – I and Retirement Class – R-3, R-5 and R-6 shares of Capital Appreciation Fund, Growth & Income Fund, International Stock Fund, Investment Grade Bond Fund, Mid Cap Growth Fund, Mid Cap Stock Fund, Small Cap Growth Fund, Small Cap Stock Fund and Smaller Company Fund Combined Statement of Additional Information for Capital Appreciation Fund, Growth & Income Fund, International Equity Fund, International Stock Fund, Investment Grade Bond Fund, Mid Cap Growth Fund, Mid Cap Stock Fund, Small Cap Growth Fund, Small Cap Stock Fund and Smaller Company Fund Part C of Form N-1A Signature Page Exhibits Table of Contents Capital Appreciation Fund Growth & Income Fund International Stock Fund Investment Grade Bond Fund Mid Cap Growth Fund Mid Cap Stock Fund Small Cap Growth Fund Small Cap Stock Fund Smaller Company Fund Investment Objective 1 4 7 9 12 15 18 21 23 Fees and Expenses 1 4 7 9 12 15 18 21 23 Expense Example 1 4 7 9 12 15 18 21 23 Portfolio Turnover 1 4 7 9 12 15 18 21 23 Principal Investment Strategies 1 4 7 9 12 15 18 21 23 Principal Risks 1 5 8 10 12 16 18 22 24 Performance 2 5 8 10 13 16 19 22 24 Investment Adviser 2 5 8 11 13 17 19 22 24 Subadviser 2 8 – 24 Portfolio Manager(s) 2 5 8 11 13 17 19 22 25 Purchase and Sale of Fund Shares 3 6 8 11 14 17 20 22 25 Tax Information 3 6 8 11 14 17 20 22 25 Payments To Broker-Dealers and Other Financial Intermediaries 3 6 8 11 14 17 20 22 25 Historical Performance of Similar Accounts Managed by the Subadviser – – 26 – More Information About the Funds Additional Information About the Funds 27 Additional Information Regarding Investment Strategies 27 Additional Information About Risk Factors 29 Investment Adviser 32 Subadvisers 32 Portfolio Managers 32 Distributor 33 Rule 12b-1 Distribution Plan 33 Payments to Financial Intermediaries 34 Your Investment 35 Class A Shares 35 Sales Charge Reductions 35 Class C Shares 36 Application of CDSC 36 Reinstatement Privilege 36 Class I Shares 37 Class R-3 and R-5 Shares 37 Class R-6 Shares 37 Investing in Shares 37 How to Invest 37 How To Sell Your Investment 39 How To Exchange Your Shares 40 Valuing Your Shares 41 Doing Business with the Funds 42 Dividends, Capital Gain Distributions and Taxes 43 Description of Indices 45 Fund Symbols, CUSIPs and Codes 46 Financial Highlights 47 For More Information 53 Eagle Mutual Funds SUMMARY OF CAPITAL APPRECIATION FUND|2.28.2013 Investment objective | The Eagle Capital Appreciation Fund (“Capital Appreciation Fund” or the “fund”) seeks long-term capital appreciation. Fees and expenses of the fund | The tables that follow describe the fees and expenses that you may pay if you buy and hold shares of the Capital Appreciation Fund. You may qualify for sales discounts if you and your family invest, or agree to invest in the future, at least $25,000 in the Class A shares of the Eagle Family of Funds. More information about these and other discounts is available from your financial professional, on page 35 of the fund’s Prospectus and on page 25 of the fund’s Statement of Additional Information. Shareholder fees (fees paid directly from your investment): Class A Class C Class I Class R-3 Class R-5 Class R-6 Maximum Sales Charge Imposed on Purchases (as a % of offering price) 4.75% None None None None None Maximum Deferred Sales Charge (as a % of original purchase price or redemption proceeds, whichever is lower) None (a) 1% None None None None Redemption Fee (as a % of amount redeemed, if applicable) None None None None None None Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment): Class A Class C Class I Class R-3 Class R-5 Class R-6 Management Fees 0.60% 0.60% 0.60% 0.60% 0.60% 0.60% Distribution and Service (12b-1) Fees 0.25% 1.00% 0.00% 0.50% 0.00% 0.00% Other Expenses 0.39% 0.34% 0.32% 0.43% 0.32% 0.25% Total Annual Fund Operating Expenses (b) 1.24% 1.94% 0.92% 1.53% 0.92% 0.85% (a) If you purchased $1,000,000 or more of Class A shares of an Eagle mutual fund that were not otherwise eligible for a sales charge waiver and sell the shares within 18 months from the date of purchase, you may pay up to a 1% contingent deferred sales charge at the time of sale. (b) As the fund’s asset levels change, the fund’s fees and expenses may differ from those reflected in the preceding table. For example, as asset levels decline, expense ratios may increase. Eagle Asset Management, Inc. (“Eagle”) has contractually agreed to waive its investment advisory fee and/or reimburse certain expenses of the fund to the extent that annual operating expenses of each class exceed a percentage of that class’ average daily net assets through February 28, 2014 as follows: Class A - 1.40%, Class C - 2.20%, Class I - 0.95%, Class R-3 - 1.65%, Class R-5 - 0.95%, and Class R-6 - 0.85%. This expense limitation excludes interest, taxes, brokerage commissions, costs relating to investments in other investment companies, dividends, and extraordinary expenses, and includes offset expense arrangements with the fund’s custodian. The Board of Trustees may agree to change fee limitations or reimbursements without the approval of fund shareholders. Any reimbursement of fund expenses or reduction in Eagle’s investment advisory fees is subject to reimbursement by the fund within the following two fiscal years, if overall expenses fall below the lesser of its then current expense cap or the expense cap in effect at the time of the fund reimbursement. Expense example | This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Share Class Year 1 Year 3 Year 5 Year 10 Class A Class C Class I Class R-3 Class R-5 Class R-6 Portfolio turnover | The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s performance. During the most recent fiscal year, the fund’s portfolio turnover rate was 22% of the average value of its portfolio. Principal investment strategies | During normal market conditions, the Capital Appreciation Fund seeks to achieve its objective by investing at least 65% of its net assets in common stocks of companies that have the potential for attractive long-term growth in earnings, cash flow and total worth of the company. In addition, the portfolio management team prefers to purchase stocks that appear to be undervalued in relation to the company’s long-term growth fundamentals. The primary focus of the fund’s portfolio management team is the analysis of individual companies rather than the industry in which that company operates or the economy as a whole. The fund invests in the stocks of companies of any size without regard to market capitalization and will sell securities when they no longer meet the portfolio management team’s investment criteria. Although the fund is diversified, it normally will hold a core portfolio of stocks of fewer companies than many other diversified funds. Principal risks | The greatest risk of investing in this fund is that you could lose money. The fund invests primarily in common stocks whose values increase and decrease in response to the activities of the companies that issued such stocks, general market conditions and/or economic conditions. As a result, the fund’s net asset value (“NAV”) also increases and decreases. Investments in this fund are subject to the following primary risks: ● Focused holdings risk is the risk of a fund holding a core portfolio of stocks of fewer companies than other diversified funds; ● Growth stock risk is the risk of a lack of earnings increase or lack of dividend yield; 1 | eagleasset.com Eagle Mutual Funds SUMMARY OF CAPITAL APPRECIATION FUND|2.28.2013 ● Mid-cap company risk arises because mid-cap companies may have narrower commercial markets, limited managerial and financial resources, and more volatile performance, compared to larger, more established companies; ● Sector risk is the risk of a fund holding a core portfolio of stocks invested in similar businesses which could all be affected by the same economic or market conditions; and ● Stock market risk is the risk of broad stock market decline or decline in particular holdings. Performance | The bar chart that follows illustrates annual fund returns for the periods ended December 31. The table that follows compares the fund’s returns for various periods with benchmark returns. This information is intended to give you some indication of the risk of investing in the fund by demonstrating how its returns have varied over time. The bar chart shows the fund’s Class A share performance from one year to another. The fund’s past performance (before and after taxes) is not necessarily an indication of how the fund will perform in the future. To obtain more current performance data as of the most recent month-end, please visit our website at eagleasset.com. During 10 year period (Class A shares): Return Quarter Ended Best Quarter 22.13% June 30, 2009 Worst Quarter (33.06)% December 31, 2008 The returns in the preceding tables do not reflect sales charges. If the sales charges were reflected, the returns would be lower than those shown. Average annual total returns (for the periods ended December 31, 2012): Fund return (after deduction of sales charges and expenses) Share Class Inception Date 1-yr 5-yr 10-yr Lifetime Class A – Return Before Taxes 12/12/85 14.18% 0.41% 6.82% Return After Taxes on Distributions 14.11% 0.39% 6.51% Return After Taxes on Distributions and Sale of Fund Shares 9.30% 0.35% 5.92% Class C 4/3/95 18.96% 0.64% 6.52% Class I 3/21/06 20.19% 1.74% 4.17% Class R-3 9/12/07 19.42% 1.12% 1.75% Class R-5 10/2/06 20.15% 1.75% 4.44% Index (reflects no deduction for fees, expenses or taxes) 1-yr 5-yr 10-yr Lifetime Russell 1000® Growth Index (Lifetime period is measured from the inception date of Class I shares) 15.26% 3.12% 7.52% 4.89% No performance information is presented for Class R-6 shares because Class R-6 shares have not yet commenced operations for this fund. If and when Class R-6 shares commence operations for this fund, current performance data as of the most recent month-end may be found on our website at eagleasset.com. After-tax returns are calculated using the historically highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold their fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class A only and after-tax returns for Class C, Class I, Class R-3, Class R-5, and Class R-6 will vary. Investment Adviser | Eagle Asset Management, Inc., is the fund’s investment adviser. Subadviser | Goldman Sachs Asset Management L.P. (“GSAM”) serves as the subadviser to the fund. Portfolio Managers | Steven M. Barry, Chief Investment Officer, Timothy M. Leahy, CFA®, and Joseph B. Hudepohl, CFA®, are Portfolio Managers of GSAM’s “Growth Team.” Messrs. Barry, Leahy and Hudepohl have been responsible for the day-to-day management of the fund’s investment portfolio since 2002, February 2011 and December 2011, respectively. 2| eagleasset.com Eagle Mutual Funds SUMMARY OF CAPITAL APPRECIATION FUND|2.28.2013 Purchase and sale of fund shares | You may purchase, redeem, or exchange Class A, C and I shares of the fund on any business day through your financial intermediary, by mail at Eagle Family of Funds, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701 (for regular mail) or 615 East Michigan Street, Third Floor, Milwaukee, WI, 53202 (for overnight service), or by telephone (800.421.4184). In Class A and Class C shares, the minimum purchase amount is $1,000 for regular accounts, $500 for retirement accounts and $50 through a periodic investment program, with a minimum subsequent investment plan of $50 per month. For individual investors, the minimum initial purchase for Class I shares is $2,500,000, while fee-based plan sponsors set their own minimum requirements. Class R-3 and Class R-5 shares can only be purchased through a participating retirement plan and the minimum initial purchase for Class R-3 shares and Class R-5 shares is set by the plan administrator. Class R-6 shares can only be purchased through a qualifying retirement plan or Section 529 college savings plan. To be eligible, shares must be held through plan administrator level or omnibus accounts held on the books of the fund. The minimum initial purchase amount for individual investors is set by the plan administrator. Tax information | The dividends you receive from the fund will be taxed as ordinary income or net capital gain (i.e., the excess of net long-term capital gain over net short-term capital loss) unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account, in which case you may be subject to federal income tax on withdrawals from such tax-deferred arrangement. Payments to broker-dealers and other financial intermediaries | If you purchase the fund through a broker-dealer or other financial intermediary (such as a bank), the fund and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. eagleasset.com | 3 Eagle Mutual Funds SUMMARY OF GROWTH & INCOME FUND|2.28.2013 Investment objective | The Eagle Growth & Income Fund (“Growth & Income Fund” or the “fund”) primarily seeks long-term capital appreciation and, secondarily, seeks current income. Fees and expenses of the fund | The tables that follow describe the fees and expenses that you may pay if you buy and hold shares of the Growth & Income Fund. You may qualify for sales discounts if you and your family invest, or agree to invest in the future, at least $25,000 in the Class A shares of the Eagle Family of Funds. More information about these and other discounts is available from your financial professional, on page 35 of the fund’s Prospectus and on page 25 of the fund’s Statement of Additional Information. Shareholder fees (fees paid directly from your investment): Class A Class C Class I Class R-3 Class R-5 Class R-6 Maximum Sales Charge Imposed on Purchases (as a % of offering price) 4.75% None None None None None Maximum Deferred Sales Charge (as a % of original purchase price or redemption proceeds, whichever is lower) None (a) 1% None None None None Redemption Fee (as a % of amount redeemed, if applicable) None None None None None None Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment): Class A Class C Class I Class R-3 Class R-5 Class R-6 Management Fees 0.50% 0.50% 0.50% 0.50% 0.50% 0.50% Distribution and Service (12b-1) Fees 0.25% 1.00% 0.00% 0.50% 0.00% 0.00% Other Expenses 0.37% 0.36% 0.33% 0.41% 0.34% 0.36% Total Annual Fund Operating Expenses (b) 1.12% 1.86% 0.83% 1.41% 0.84% 0.86% Fee Waiver and/or Expense Reimbursement 0.00% 0.00% 0.00% 0.00% 0.02% (0.01)% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement 1.12% 1.86% 0.83% 1.41% 0.86% 0.85% (a) If you purchased $1,000,000 or more of Class A shares of an Eagle mutual fund that were not otherwise eligible for a sales charge waiver and sell the shares within 18 months from the date of purchase, you may pay up to a 1% contingent deferred sales charge at the time of sale. (b) As the fund’s asset levels change, the fund’s fees and expenses may differ from those reflected in the preceding table. For example, as asset levels decline, expense ratios may increase. Eagle Asset Management, Inc. (“Eagle”) has contractually agreed to waive its investment advisory fee and/or reimburse certain expenses of the fund to the extent that annual operating expenses of each class exceed a percentage of that class’ average daily net assets through February 28, 2014 as follows: Class A – 1.40%, Class C – 2.20%, Class I – 0.95%, Class R-3 – 1.65%, Class R-5 – 0.95%, and Class R-6 – 0.85%. This expense limitation excludes interest, taxes, brokerage commissions, costs relating to investments in other investment companies, dividends, and extraordinary expenses, and includes offset expense arrangements with the fund’s custodian. The Board of Trustees may agree to change fee limitations or reimbursements without the approval of fund shareholders. Any reimbursement of fund expenses or reduction in Eagle’s investment advisory fees is subject to reimbursement by the fund within the following two fiscal years, if overall expenses fall below the lesser of its then current expense cap or the expense cap in effect at the time of the fund reimbursement. Expense example | This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Share Class Year 1 Year 3 Year 5 Year 10 Class A Class C Class I Class R-3 Class R-5 Class R-6 Portfolio turnover | The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s performance. During the most recent fiscal year, the fund’s portfolio turnover rate was 20% of the average value of its portfolio. Principal investment strategies | During normal market conditions, the Growth & Income Fund seeks to achieve its objective by investing primarily in domestic equity securities (predominantly common stocks) that the portfolio managers believe are high-quality, financially strong companies that pay above-market dividends, have cash resources (i.e. free cash flow) and a history of raising dividends. The portfolio managers select companies based in part upon their belief that those companies have the following characteristics: (1) yield or dividend growth at or above the S&P 500 Index; (2) potential for growth; and (3) stock price below its estimated intrinsic value. The fund generally sells securities when their price appreciations reach or exceed sustainable levels, a company’s fundamentals deteriorate, or a more attractive investment opportunity develops. Equity securities purchased by the fund typically include common stocks, convertible securities, preferred stocks, and real estate investment trusts. In addition, the fund generally invests in mid- and large-capitalization companies that are diversified across different industries and sectors. The fund also may own a variety of other securities that, in the opinion of the fund’s portfolio managers, offer prospects for meeting the fund’s investment goals. These securities include equity securities of companies economically tied to countries outside of the U.S. 4 | eagleasset.com Eagle Mutual Funds SUMMARY OF GROWTH & INCOME FUND|2.28.2013 Principal risks | The greatest risk of investing in this fund is that you could lose money. The fund invests primarily in common stocks whose values increase and decrease in response to the activities of the companies that issued such stocks, general market conditions and/or economic conditions. As a result, the fund’s net asset value (“NAV”) also increases and decreases. Investments in this fund are subject to the following primary risks: ● Foreign security risk is the risk of instability in currency exchange rates, political unrest, economic conditions, custodial arrangements or foreign law changes; Foreign security risk may also apply to ADRs, GDRs and EDRs. The risks associated with investments in governmental or quasi-governmental entities of a foreign country are heightened by the potential for unexpected governmental change and inadequate government oversight; ● Growth stock risk is the risk of a lack of earnings increase or lack of dividend yield; ● Mid-cap company risk arises because mid-cap companies may have narrower commercial markets, limited managerial and financial resources, and more volatile performance, compared to larger, more established companies; ● Stock market risk is the risk of broad stock market decline or decline in particular holdings; and ● Value stock risk arises from the possibility that a stock’s intrinsic value may not be fully realized by the market. Performance | The bar chart that follows illustrates annual fund returns for the periods ended December 31. The table that follows compares the fund’s returns for various periods with benchmark returns. This information is intended to give you some indication of the risk of investing in the fund by demonstrating how its returns have varied over time. The bar chart shows the fund’s Class A share performance from one year to another. The fund’s past performance (before and after taxes) is not necessarily an indication of how the fund will perform in the future. To obtain more current performance data as of the most recent month-end, please visit our website at eagleasset.com. During 10 year period (Class A shares): Return Quarter Ended Best Quarter 23.28% June 30, 2009 Worst Quarter (14.03)% December 31, 2008 The returns in the preceding tables do not reflect sales charges. If the sales charges were reflected, the returns would be lower than those shown. Average annual total returns (for the periods ended December 31, 2012): Fund return (after deduction of sales charges and expenses) Share Class Inception Date 1-yr 5-yr 10-yr Lifetime Class A – Return Before Taxes 12/15/86 7.94% 0.76% 8.75% Return After Taxes on Distributions 7.27% (0.02)% 7.58% Return After Taxes on Distributions and Sale of Fund Shares 6.04% 0.35% 7.25% Class C 4/3/95 12.45% 0.98% 8.45% Class I 3/18/09 13.64% 19.15% Class R-3 9/30/09 12.93% 9.17% Class R-5 12/28/09 13.57% 9.39% Class R-6 8/15/11 13.51% 20.94% Index (reflects no deduction for fees, expenses or taxes) 1-yr 5-yr 10-yr Lifetime S&P 500® Index (Lifetime period is measured from the inception date of Class I shares) 16.00% 1.66% 7.10% 19.22% To obtain more current performance data as of the most recent month-end, please visit our website at eagleasset.com. After-tax returns are calculated using the historically highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold their fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class A only and after-tax returns for Class C, Class I, Class R-3, Class R-5, and Class R-6 will vary. Investment Adviser | Eagle Asset Management, Inc., is the fund’s investment adviser. Portfolio Managers | Edmund Cowart, CFA®, David Blount, CFA®, CPA, John Pandtle, CFA® and David R. Powers, CFA® are Co-Portfolio Managers of the fund and are jointly responsible for the day-to-day management of the fund. Messrs. Cowart, Blount and Pandtle have been Co-Portfolio Managers of the fund since June 2011. Mr. Powers has served as the fund’s Co-Portfolio Manager since June 2012. eagleasset.com | 5 Eagle Mutual Funds SUMMARY OF GROWTH & INCOME FUND|2.28.2013 Purchase and sale of fund shares | You may purchase, redeem, or exchange Class A, C and I shares of the fund on any business day through your financial intermediary, by mail at Eagle Family of Funds, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701 (for regular mail) or 615 East Michigan Street, Third Floor, Milwaukee, WI, 53202 (for overnight service), or by telephone (800.421.4184). In Class A and Class C shares, the minimum purchase amount is $1,000 for regular accounts, $500 for retirement accounts and $50 through a periodic investment program, with a minimum subsequent investment plan of $50 per month. For individual investors, the minimum initial purchase for Class I shares is $2,500,000, while fee-based plan sponsors set their own minimum requirements. Class R-3 and Class R-5 shares can only be purchased through a participating retirement plan and the minimum initial purchase for Class R-3 shares and Class R-5 shares is set by the plan administrator. Class R-6 shares can only be purchased through a qualifying retirement plan or Section 529 college savings plan. To be eligible, shares must be held through plan administrator level or omnibus accounts held on the books of the fund. The minimum initial purchase amount for individual investors is set by the plan administrator. Tax information | The dividends you receive from the fund will be taxed as ordinary income or net capital gain (i.e., the excess of net long-term capital gain over net short-term capital loss) unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account, in which case you may be subject to federal income tax on withdrawals from such tax-deferred arrangement. Payments to broker-dealers and other financial intermediaries | If you purchase the fund through a broker-dealer or other financial intermediary (such as a bank), the fund and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 6 | eagleasset.com Eagle Mutual Funds SUMMARY OF INTERNATIONAL STOCK FUND|2.28.2013 Investment objective | The Eagle International Stock Fund (“International Stock Fund” or the “fund”) seeks capital appreciation. Fees and expenses of the fund | The tables that follow describe the fees and expenses that you may pay if you buy and hold shares of the International Stock Fund. You may qualify for sales discounts if you and your family invest, or agree to invest in the future, at least $25,000 in the Class A shares of the Eagle Family of Funds. More information about these and other discounts is available from your financial professional, on page 35 of the fund’s Prospectus and on page 25 of the fund’s Statement of Additional Information. Shareholder fees (fees paid directly from your investment): Class A Class C Class I Class R-3 Class R-5 Class R-6 Maximum Sales Charge Imposed on Purchases (as a % of offering price) 4.75% None None None None None Maximum Deferred Sales Charge (as a % of original purchase price or redemption proceeds, whichever is lower) None (a) 1% None None None None Redemption Fee (as a % of amount redeemed, if applicable) None None None None None None Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment): Class A Class C Class I Class R-3 Class R-5 Class R-6 Management Fees 0.85% 0.85% 0.85% 0.85% 0.85% 0.85% Distribution and Service (12b-1) Fees 0.25% 1.00% 0.00% 0.50% 0.00% 0.00% Other Expenses (b) 0.98% 1.16% 0.98% 1.16% 1.16% 1.16% Total Annual Fund Operating Expenses (c) 2.08% 3.01% 1.83% 2.51% 2.01% 2.01% Fee Waiver and/or Expense Reimbursement (0.33)% (0.46)% (0.68)% (0.76)% (0.86)% (0.96)% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement 1.75% 2.55% 1.15% 1.75% 1.15% 1.05% (a) If you purchased $1,000,000 or more of Class A shares of an Eagle mutual fund that were not otherwise eligible for a sales charge waiver and sell the shares within 18 months from the date of purchase, you may pay up to a 1% contingent deferred sales charge at the time of sale. (b) Other expenses are estimated. (c) As the fund’s asset levels change, the fund’s fees and expenses may differ from those reflected in the preceding table. For example, as asset levels decline, expense ratios may increase. Eagle Asset Management, Inc. (“Eagle”) has contractually agreed to waive its investment advisory fee and/or reimburse certain expenses of the fund to the extent that: annual operating expenses of each class exceed a percentage of that class’ average daily net assets through February 28, 2014 as follows: Class A – 1.75%, Class C – 2.55%, Class I – 1.15%, Class R-3 - 1.75%, Class R-5 – 1.15%, and Class R-6 – 1.05%. This expense limitation excludes interest, taxes, brokerage commissions, costs relating to investments in other investment companies, dividends, and extraordinary expenses, and includes offset expense arrangements with the fund’s custodian. The fund’s Board of Trustees may agree to change fee limitations or reimbursements without the approval of fund shareholders. Any reimbursement of fund expenses or reduction in Eagle’s investment advisory fees is subject to reimbursement by the fund within the following two fiscal years, if overall expenses fall below the lesser of its then current expense cap or the expense cap in effect at the time of the fee reimbursement. Expense example | This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Share Class Year 1 Year 3 Class A Class C Class I Class R-3 Class R-5 Class R-6 Portfolio turnover | The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the fund’s performance.The fund has not been in existence for a full calendar year, and thus, does not yet have a portfolio turnover rate. Principal investment strategies | The International Stock Fund invests, under normal market conditions, at least 80% of its net assets (plus the amount of any borrowings for investment purposes) in equity securities of companies economically tied to countries outside of the U.S. Equity securities include common and preferred stocks, warrants or rights exercisable into common or preferred stock, convertible preferred stock, American Depositary Receipts (“ADRs”), Global Depositary Receipts (“GDRs”) and European Depositary Receipts (“EDRs”).Issuers considered to be economically tied to countries outside of the U.S. include, without limitation: (1) an issuer organized under the laws of or maintaining a principal office or principal place(s) of business outside of the U.S.; (2) an issuer of securities that are principally traded in one or more markets outside the U.S.; (3) an issuer that derives or is currently expected to derive 50% or more of its total sales, revenues, profits, earnings, growth, or another measure of economic activity from, the production or sale of goods or performance of services or making of investments or other economic activity in, outside of the U.S., or that maintains or is currently expected to maintain 50% or more of its employees, assets, investments, operations, or other business activity outside of the U.S.; (4) a governmental or quasi-governmental entity of a country outside of the U.S.; or (5) any other issuer that the subadviser believes may expose the fund’s assets to the economic fortunes and risks of a country or countries outside of the U.S. The fund’s benchmark is the MSCI-EAFE Index which measures large-and mid-cap eagleasset.com | 7 Eagle Mutual Funds SUMMARY OF INTERNATIONAL STOCK FUND|2.28.2013 equity performance across 22 of 24 developed countries, excluding the U.S. and Canada. In selecting securities for the fund, the subadviser utilizes quantitative tools to implement a “bottom-up,” fundamentally based, investment process. The subadviser constructs a portfolio that seeks to maximize expected return, subject to constraints designed to meet long-run expected active risk goals. The fund may invest in exchange traded funds (“ETFs”) in order to equitize cash positions, seek exposure to certain markets or market sectors and to hedge against certain market movements. Principal risks | The greatest risk of investing in this fund is that you could lose money. The fund invests primarily in common stocks whose values increase and decrease in response to the activities of the companies that issued such stocks, general market conditions and/or economic conditions.As a result, the fund’s net asset value (“NAV”) may also increase or decrease. Investments in this fund are subject to the following primary risks: ● Foreign security risk is the risk of instability in currency exchange rates, political unrest, economic conditions, custodial arrangements or foreign law changes; Foreign security risk may also apply to ADRs, GDRs and EDRs. The risks associated with investments in governmental or quasi-governmental entities of a foreign country are heightened by the potential for unexpected governmental change and inadequate government oversight; ● Growth stock risk is the risk of a lack of earnings increase or lack of dividend yield; ● Liquidity risk is the possibility that, during times of widespread market turbulence, trading activity in certain securities may be significantly hampered, which may reduce the returns of the fund because it may be unable to sell the securities at an advantageous price or time; ● Market timing risk arises because certain types of securities in which the fund invests, including foreign securities, could cause the fund to be at greater risk of market timing activities by fund shareholders; ● Investing in other investment companies and exchange-traded funds (“ETFs”) carries with it the risk that, by investing in another investment company or ETF, the fund, and therefore its shareholders, indirectly bear the fund’s proportionate share of the fees and expenses paid by shareholders of the other investment company or ETF, in addition to the fees and expenses fund shareholders directly bear in connection with the fund’s own operations; and ● Stock market risk is the risk of broad stock market decline or decline in particular holdings. Performance | No performance information is presented because the fund had not completed a full year of operation prior to the date of this Prospectus. In the future, performance information will be presented in this section. To obtain more current performance data as of the most recent month-end, please visit our website at eagleasset.com. Investment Adviser | Eagle Asset Management, Inc., is the fund’s investment adviser. Subadviser | ClariVest Asset Management LLC (“ClariVest”) serves as the subadviser to the fund. Portfolio Managers | David R. Vaughn, CFA® is the Portfolio Manager of the fund and is responsible for the day-to-day management of the fund.He has been Portfolio Manager of the fund since its inception in 2013.Mr. Vaughn is a Principal and Portfolio Manager at ClariVest.Alex Turner, CFA®, has served as Assistant Portfolio Manager of the fund since its inception in 2013. Purchase and sale of fund shares | You may purchase, redeem, or exchange Class A, C and I shares of the fund on any business day through your financial intermediary, by mail at Eagle Family of Funds, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701 (for regular mail) or 615 East Michigan Street, Third Floor, Milwaukee, WI, 53202 (for overnight service), or by telephone (800.421.4184). In Class A and Class C shares, the minimum purchase amount is $1,000 for regular accounts, $500 for retirement accounts and $50 through a periodic investment program, with a minimum subsequent investment plan of $50 per month. For individual investors, the minimum initial purchase for Class I shares is $2,500,000, while fee-based plan sponsors set their own minimum requirements. Class R-3 and Class R-5 shares can only be purchased through a participating retirement plan and the minimum initial purchase for Class R-3 shares and Class R-5 shares is set by the plan administrator. Class R-6 shares can only be purchased through a qualifying retirement plan or Section 529 college savings plan. To be eligible, shares must be held through plan administrator level or omnibus accounts held on the books of the fund. The minimum initial purchase amount for individual investors is set by the plan administrator. Tax information | The dividends you receive from the fund will be taxed as ordinary income or net capital gain (i.e., the excess of net long-term capital gain over net short-term capital loss) unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account, in which case you may be subject to federal income tax on withdrawals from such tax-deferred arrangement. Payments to broker-dealers and other financial intermediaries | If you purchase the fund through a broker-dealer or other financial intermediary (such as a bank), the fund and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 8 | eagleasset.com Eagle Mutual Funds SUMMARY OF INVESTMENT GRADE BOND FUND|2.28.2013 Investment objective | The Eagle Investment Grade Bond Fund (“Investment Grade Bond Fund” or the “fund”) seeks current income and preservation of capital. Fees and expenses of the fund | The tables that follow describe the fees and expenses that you may pay if you buy and hold shares of the Investment Grade Bond Fund. You may qualify for sales discounts if you and your family invest, or agree to invest in the future, at least $25,000 in the Class A shares of the Eagle Family of Funds. More information about these and other discounts is available from your financial professional, on page 35 of the fund’s Prospectus and on page 25 of the fund’s Statement of Additional Information. Shareholder fees (fees paid directly from your investment): Class A Class C Class I Class R-3 Class R-5 Class R-6 Maximum Sales Charge Imposed on Purchases (as a % of offering price) 3.75% None None None None None Maximum Deferred Sales Charge (as a % of original purchase price or redemption proceeds, whichever is lower) None (a) 1% None None None None Redemption Fee (as a % of amount redeemed, if applicable) None None None None None None Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment): Class A Class C Class I Class R-3 Class R-5 Class R-6 Management Fees 0.30% 0.30% 0.30% 0.30% 0.30% 0.30% Distribution and Service (12b-1) Fees 0.25% 1.00% 0.00% 0.50% 0.00% 0.00% Other Expenses 0.41% 0.42% 0.37% 0.55% 0.30% 0.20% Total Annual Fund Operating Expenses (b) 0.96% 1.72% 0.67% 1.35% 0.60% 0.50% Fee Waiver and/or Expense Reimbursement (0.11)% (0.07)% (0.07)% (0.20)% 0.00% 0.00% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement 0.85% 1.65% 0.60% 1.15% 0.60% 0.50% (a) If you purchased $1,000,000 or more of Class A shares of an Eagle mutual fund that were not otherwise eligible for a sales charge waiver and sell the shares within 18 months from the date of purchase, you may pay up to a 1% contingent deferred sales charge at the time of sale. (b) As the fund’s asset levels change, the fund’s fees and expenses may differ from those reflected in the preceding table. For example, as asset levels decline, expense ratios may increase. Eagle Asset Management, Inc. (“Eagle”) has contractually agreed to waive its investment advisory fee and/or reimburse certain expenses of the fund to the extent that: annual operating expenses of each class exceed a percentage of that class’ average daily net assets through February 28, 2014 as follows: Class A - 0.85%, Class C - 1.65%, Class I - 0.60%, Class R-3 - 1.15%, Class R-5 - 0.60%, and Class R-6 - 0.50%. This expense limitation excludes interest, taxes, brokerage commissions, costs relating to investments in other investment companies, dividends, and extraordinary expenses, and includes offset expense arrangements with the fund’s custodian. The fund’s Board of Trustees may agree to change fee limitations or reimbursements without the approval of fund shareholders. Any reimbursement of fund expenses or reduction in Eagle’s investment advisory fees is subject to reimbursement by the fund within the following two fiscal years, if overall expenses fall below the lesser of its then current expense cap or the expense cap in effect at the time of the fee reimbursement. Expense example | This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Share Class Year 1 Year 3 Year 5 Year 10 Class A Class C Class I Class R-3 Class R-5 Class R-6 Portfolio turnover | The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the fund’s performance. During the most recent fiscal year, the fund’s portfolio turnover rate was 94% of the average value of its portfolio. Principal investment strategies | During normal market conditions, the Investment Grade Bond Fund seeks to achieve its objective by investing at least 80% of its net assets (plus the amount of any borrowings for investment purposes) in a portfolio of U.S. and foreign investment grade fixed income instruments of varying maturities. Investment grade is defined as securities rated BBB- or better by Standard & Poor’s Rating Services or an equivalent rating by at least one other nationally recognized statistical rating organization or, for unrated securities, those that are determined to be of equivalent quality by the fund’s portfolio managers. The average portfolio duration of the fund is expected to vary and may generally range anywhere from two to seven years based upon economic and market conditions. The fund’s strategy is to actively allocate assets among market sectors. The fund expects to invest in a variety of fixed income securities including, but not limited to: ● corporate debt securities of U.S. and non-U.S. issuers, including corporate commercial paper; ● bank certificates of deposit; ● debt securities issued by states or local governments and their agencies; ● obligations of non-U.S. governments and their subdivisions, agencies and government sponsored enterprises; ● obligations of international agencies or supranational entities (such as the European Union); eagleasset.com | 9 Eagle Mutual Funds SUMMARY OF INVESTMENT GRADE BOND FUND|2.28.2013 ● obligations issued or guaranteed by the U.S. government and its agencies; ● mortgage-backed securities and asset-backed securities; ● commercial real estate securities; and ● floating rate instruments. In addition, the fund may invest a portion of its assets in lower-rated corporate bonds and other fixed income securities that focus on delivering high income. Principal risks | The greatest risk of investing in this fund is that you could lose money. The values of most debt securities held by the fund may be affected by changing interest rates and by changes in the effective maturities and credit ratings of these securities. For example, the values of debt securities in the fund’s portfolio generally will decline when interest rates rise and increase when interest rates fall. As a result, the fund’s net asset value (“NAV”) may also increase or decrease. Investments in this fund are subject to the following primary risks: ● Call risk is the possibility that, as interest rates decline, issuers of callable bonds may call fixed income securities with high interest rates prior to their maturity dates; ● Credit risk arises if an issuer of a fixed income security is unable to meet its financial obligations or goes bankrupt; ● Foreign security risk is the risk of instability in currency exchange rates, political unrest, economic conditions or foreign law changes; ● Government sponsored enterprises (“GSE”) (which are obligations issued by agencies and instrumentalities of the U.S. government) risk is due to investments in GSEs having variations in the level of support they receive from the U.S. government and may not be backed by the full faith and credit of the U.S. government; ● High-yield security risk results from investments in below investment grade bonds, which have a greater risk of loss, are susceptible to rising interest rates and have greater volatility; ● Inflation risk is the risk that high rates of inflation or changes in the market’s inflation expectations may adversely affect the market value of inflation-sensitive securities; ● Interest rate risk is the risk that the value of a fund’s investments in fixed income securities will fall when interest rates rise. The effect of increasing interest rates is more pronounced for any intermediate- or longer-term fixed income obligations owned by the fund; ● Issuer and market risk is the risk that market conditions or other events that impact specific fixed income issuers will have an adverse effect on the fund’s yield; ● Liquidity risk is the possibility that, during times of widespread market turbulence, trading activity in certain securities may be significantly hampered, which may reduce the returns of the fund because it may be unable to sell the securities at an advantageous price or time; ● Mortgage- and asset-backed security risk, which is possible in an unstable or depressed housing market, arises from the potential for mortgage failure or premature repayment of principal; ● Municipal securities risk is the possibility that a municipal security’s value, interest payments or repayment of principal could be affected by economic, legislative or political changes. Municipal securities are also subject to potential volatility in the municipal market and the fund’s share price, yield and total return may fluctuate in response to municipal bond market movements; and ● Portfolio turnover risk is the risk that performance may be adversely affected by a high rate of portfolio turnover, which generally leads to greater transaction and tax costs. Performance | The bar chart that follows illustrates annual fund returns for the periods ended December 31. The table that follows compares the fund’s returns for various periods with benchmark returns. This information is intended to give you some indication of the risk of investing in the fund by demonstrating how its returns have varied over time. The bar chart shows the fund’s Class A share performance from one year to another. The fund’s past performance (before and after taxes) is not necessarily an indication of how the fund will perform in the future. To obtain more current performance data as of the most recent month-end, please visit our website at eagleasset.com. During performance period (Class A shares): Return Quarter Ended Best Quarter 3.14% June 30, 2010 Worst Quarter (1.95)% December 31, 2010 The returns in the preceding tables do not reflect sales charges. If the sales charges were reflected, the returns would be lower than those shown. 10 | eagleasset.com Eagle Mutual Funds SUMMARY OF INVESTMENT GRADE BOND FUND|2.28.2013 Average annual total returns (for the periods ended December 31, 2012): Fund return (after deduction of sales charges and expenses) Share Class Inception Date 1-yr Lifetime Class A – Return Before Taxes 3/1/10 (0.48)% 3.00% Return After Taxes on Distributions (1.37)% 2.20% Return After Taxes on Distributions and Sale of Fund Shares (0.04)% 2.15% Class C 3/1/10 2.58% 3.57% Class I 3/1/10 3.72% 4.70% Class R-3 3/1/10 3.12% 4.10% Class R-5 3/1/10 3.76% 4.62% Index (reflects no deduction for fees, expenses or taxes) 1-yr Lifetime Barclays U.S. Intermediate Government/Credit Bond Index (Lifetime period is measured from the inception date of Class I shares) 3.89% 4.81% No performance information is presented for Class R-6 shares because Class R-6 shares have not yet commenced operations for this fund. If and when Class R-6 shares commence operations for this fund, current performance data as of the most recent month-end may be found on our website at eagleasset.com. After-tax returns are calculated using the historically highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold their fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class A only and after-tax returns for Class C, Class I, Class R-3, Class R-5, and Class R-6 will vary. The return after taxes on distributions and sale of fund shares may exceed the return before taxes due to an assumed tax benefit from any losses on a sale of fund shares at the end of the measurement period. Investment Adviser | Eagle Asset Management, Inc., is the fund’s investment adviser. Portfolio Managers | James C. Camp, CFA®, and Joseph Jackson, CFA®, are Co-Portfolio Managers of the fund and are jointly responsible for the day-to-day management of the fund’s investment portfolio. Messrs. Camp and Jackson have been Co-Portfolio Managers of the fund since inception. Purchase and sale of fund shares | You may purchase, redeem, or exchange Class A, C and I shares of the fund on any business day through your financial intermediary, by mail at Eagle Family of Funds, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701 (for regular mail) or 615 East Michigan Street, Third Floor, Milwaukee, WI, 53202 (for overnight service), or by telephone (800.421.4184). In Class A and Class C shares, the minimum purchase amount is $1,000 for regular accounts, $500 for retirement accounts and $50 through a periodic investment program, with a minimum subsequent investment plan of $50 per month. For individual investors, the minimum initial purchase for Class I shares is $2,500,000, while fee-based plan sponsors set their own minimum requirements. Class R-3 and Class R-5 shares can only be purchased through a participating retirement plan and the minimum initial purchase for Class R-3 shares and Class R-5 shares is set by the plan administrator. Class R-6 shares can only be purchased through a qualifying retirement plan or Section 529 college savings plan. To be eligible, shares must be held through plan administrator level or omnibus accounts held on the books of the fund. The minimum initial purchase amount for individual investors is set by the plan administrator. Tax information | The dividends you receive from the fund will be taxed as ordinary income or net capital gain (i.e., the excess of net long-term capital gain over net short-term capital loss) unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account, in which case you may be subject to federal income tax on withdrawals from such tax-deferred arrangement. Payments to broker-dealers and other financial intermediaries | If you purchase the fund through a broker-dealer or other financial intermediary (such as a bank), the fund and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. eagleasset.com | 11 Eagle Mutual Funds SUMMARY OF MID CAP GROWTH FUND|2.28.2013 Investment objective | The Eagle Mid Cap Growth Fund (“Mid Cap Growth Fund” or the “fund”) seeks long-term capital appreciation. Fees and expenses of the fund | The tables that follow describe the fees and expenses that you may pay if you buy and hold shares of the Mid Cap Growth Fund. You may qualify for sales discounts if you and your family invest, or agree to invest in the future, at least $25,000 in the Class A shares of the Eagle Family of Funds. More information about these and other discounts is available from your financial professional, on page 35 of the fund’s Prospectus and on page 25 of the fund’s Statement of Additional Information. Shareholder fees (fees paid directly from your investment): Class A Class C Class I Class R-3 Class R-5 Class R-6 Maximum Sales Charge Imposed on Purchases (as a % of offering price) 4.75% None None None None None Maximum Deferred Sales Charge (as a % of original purchase price or redemption proceeds, whichever is lower) None (a) 1% None None None None Redemption Fee (as a % of amount redeemed, if applicable) None None None None None None Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment): Class A Class C Class I Class R-3 Class R-5 Class R-6 Management Fees 0.60% 0.60% 0.60% 0.60% 0.60% 0.60% Distribution and Service (12b-1) Fees 0.25% 1.00% 0.00% 0.50% 0.00% 0.00% Other Expenses 0.37% 0.32% 0.28% 0.39% 0.30% 0.20% Total Annual Fund Operating Expenses (b) 1.22% 1.92% 0.88% 1.49% 0.90% 0.80% (a) If you purchased $1,000,000 or more of Class A shares of an Eagle mutual fund that were not otherwise eligible for a sales charge waiver and sell the shares within 18 months from the date of purchase, you may pay up to a 1% contingent deferred sales charge at the time of sale. (b) As the fund’s asset levels change, the fund’s fees and expenses may differ from those reflected in the preceding table. For example, as asset levels decline, expense ratios may increase. Eagle Asset Management, Inc. (“Eagle”) has contractually agreed to waive its investment advisory fee and/or reimburse certain expenses of the fund to the extent that annual operating expenses of each class exceed a percentage of that class’ average daily net assets through February 28, 2014 as follows: Class A - 1.50%, Class C - 2.30%, Class I - 0.95%, Class R-3 - 1.70%, Class R-5 - 0.95%, and Class R-6 – 0.85%. This expense limitation excludes interest, taxes, brokerage commissions, costs relating to investments in other investment companies, dividends, and extraordinary expenses, and includes offset expense arrangements with the fund’s custodian. The Board of Trustees may agree to change fee limitations or reimbursements without the approval of fund shareholders. Any reimbursement of fund expenses or reduction in Eagle’s investment advisory fees is subject to reimbursement by the fund within the following two fiscal years, if overall expenses fall below the lesser of its then current expense cap or the expense cap in effect at the time of the fund reimbursement. Expense example | This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Share Class Year 1 Year 3 Year 5 Year 10 Class A Class C Class I Class R-3 Class R-5 Class R-6 Portfolio turnover | The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s performance. During the most recent fiscal year, the fund’s portfolio turnover rate was 87% of the average value of its portfolio. Principal investment strategies | During normal market conditions, the Mid Cap Growth Fund seeks to achieve its objective by investing at least 80% of its net assets (plus the amount of any borrowings for investment purposes) in the equity securities of mid-capitalization companies. The fund’s portfolio managers consider mid-capitalization companies to be those companies that, at the time of initial purchase, have market capitalizations that fall within the range of companies included in the Russell Midcap® Growth Index during the most recent 12-month period. The Russell Midcap® Growth Index ranged from approximately $117 million to $25 billion during the 12-month period ended December 31, 2012. The fund will invest primarily in the equity securities of companies that the portfolio managers believe have the potential for above-average earnings or sales growth, reasonable valuations and acceptable debt levels. Such stocks can typically have high price-to-earnings ratios. Equity securities include common and preferred stock, warrants or rights exercisable into common or preferred stock and high-quality convertible securities. The portfolio managers generally do not emphasize investment in any particular investment sector or industry. The fund will generally sell when the stock has met the portfolio managers’ target price, the investment is no longer valid, a better investment opportunity has arisen or if the investment reaches a value more than 5% of the fund’s net assets. Principal risks | The greatest risk of investing in this fund is that you could lose money. The fund invests primarily in common stocks whose values increase and decrease in response to the activities of the companies that issued such stocks, general market conditions and/or economic conditions. As a result, the fund’s net asset value (“NAV”) also increases 12 | eagleasset.com Eagle Mutual Funds SUMMARY OF MID CAP GROWTH FUND|2.28.2013 and decreases. Investments in this fund are subject to the following primary risks: ● Growth stock risk is the risk of a lack of earnings increase or lack of dividend yield; ● Mid-cap company risk arises because mid-cap companies may have narrower commercial markets, limited managerial and financial resources, and more volatile performance, compared to larger, more established companies; ● Portfolio turnover risk is the risk that performance may be adversely affected by a high rate of portfolio turnover, which generally leads to greater transaction and tax costs; ● Small-cap company risk arises because small-cap companies may have less liquid stock, a more volatile share price, a limited product or service base, narrower commercial markets and limited access to capital, compared to larger, more established companies; ● Stock market risk is the risk of broad stock market decline or decline in particular holdings. Performance | The bar chart that follows illustrates annual fund returns for the periods ended December 31. The table that follows compares the fund’s returns for various periods with benchmark returns. This information is intended to give you some indication of the risk of investing in the fund by demonstrating how its returns have varied over time. The bar chart shows the fund’s Class A share performance from one year to another. The fund’s past performance (before and after taxes) is not necessarily an indication of how the fund will perform in the future. To obtain more current performance data as of the most recent month-end, please visit our website at eagleasset.com. During 10 year period (Class A shares): Return Quarter Ended Best Quarter 19.02% June 30, 2003 Worst Quarter (25.72)% December 31, 2008 The returns in the preceding tables do not reflect sales charges. If the sales charges were reflected, the returns would be lower than those shown. Average annual total returns (for the periods ended December 31, 2012): Fund return (after deduction of sales charges and expenses) Share Class Inception Date 1-yr 5-yr 10-yr Lifetime Class A – Return Before Taxes 8/20/98 10.39% 2.22% 9.05% Return After Taxes on Distributions 9.82% 2.12% 8.25% Return After Taxes on Distributions and Sale of Fund Shares 7.52% 1.90% 7.74% Class C 8/20/98 15.07% 2.46% 8.78% Class I 6/21/06 16.27% 3.61% 8.04% Class R-3 1/12/09 15.56% 18.16% Class R-5 12/28/09 16.25% 11.07% Class R-6 8/15/11 16.35% 14.39% Index (reflects no deduction for fees, expenses or taxes) 1-yr 5-yr 10-yr Lifetime Russell Midcap® Growth Index (Lifetime period is measured from the inception date of Class I shares) 15.81% 3.23% 10.32% 12.29% To obtain more current performance data as of the most recent month-end, please visit our website at eagleasset.com. After-tax returns are calculated using the historically highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold their fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class A only and after-tax returns for Class C, Class I, Class R-3, Class R-5, and Class R-6 will vary. Investment Adviser | Eagle Asset Management, Inc., is the fund’s investment adviser. Portfolio Managers | Bert L. Boksen, CFA® and Eric Mintz, CFA® are Co-Portfolio Managers of the fund and responsible for all aspects of the fund’s management. Mr. Boksen has managed the fund since its inception and Mr. Mintz has managed the fund since March 2011. Christopher Sassouni, D.M.D., has served as Assistant Portfolio Manager of the fund since 2006. eagleasset.com | 13 Eagle Mutual Funds SUMMARY OF MID CAP GROWTH FUND|2.28.2013 Purchase and sale of fund shares | You may purchase, redeem, or exchange Class A, C and I shares of the fund on any business day through your financial intermediary, by mail at Eagle Family of Funds, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701 (for regular mail) or 615 East Michigan Street, Third Floor, Milwaukee, WI, 53202 (for overnight service), or by telephone (800.421.4184). In Class A and Class C shares, the minimum purchase amount is $1,000 for regular accounts, $500 for retirement accounts and $50 through a periodic investment program, with a minimum subsequent investment plan of $50 per month. For individual investors, the minimum initial purchase for Class I shares is $2,500,000, while fee-based plan sponsors set their own minimum requirements. Class R-3 and Class R-5 shares can only be purchased through a participating retirement plan and the minimum initial purchase for Class R-3 shares and Class R-5 shares is set by the plan administrator. Class R-6 shares can only be purchased through a qualifying retirement plan or Section 529 college savings plan. To be eligible, shares must be held through plan administrator level or omnibus accounts held on the books of the fund. The minimum initial purchase amount for individual investors is set by the plan administrator. Tax information | The dividends you receive from the fund will be taxed as ordinary income or net capital gain (i.e., the excess of net long-term capital gain over net short-term capital loss) unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account, in which case you may be subject to federal income tax on withdrawals from such tax-deferred arrangement. Payments to broker-dealers and other financial intermediaries | If you purchase the fund through a broker-dealer or other financial intermediary (such as a bank), the fund and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 14 | eagleasset.com Eagle Mutual Funds SUMMARY OF MID CAPSTOCK FUND|2.28.2013 Investment objective | The Eagle Mid Cap Stock Fund (“Mid Cap Stock Fund” or the “fund”) seeks long-term capital appreciation. Fees and expenses of the fund | The tables that follow describe the fees and expenses that you may pay if you buy and hold shares of the Mid Cap Stock Fund. You may qualify for sales discounts if you and your family invest, or agree to invest in the future, at least $25,000 in the Class A shares of the Eagle Family of Funds. More information about these and other discounts is available from your financial professional, on page 35 of the fund’s Prospectus and on page 25 of the fund’s Statement of Additional Information. Shareholder fees (fees paid directly from your investment): Class A Class C Class I Class R-3 Class R-5 Class R-6 Maximum Sales Charge Imposed on Purchases (as a % of offering price) 4.75% None None None None None Maximum Deferred Sales Charge (as a % of original purchase price or redemption proceeds, whichever is lower) None (a) 1% None None None None Redemption Fee (as a % of amount redeemed, if applicable) None None None None None None Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment): Class A Class C Class I Class R-3 Class R-5 Class R-6 Management Fees 0.58% 0.58% 0.58% 0.58% 0.58% 0.58% Distribution and Service (12b-1) Fees 0.25% 1.00% 0.00% 0.50% 0.00% 0.00% Other Expenses 0.37% 0.34% 0.33% 0.41% 0.36% 0.33% Total Annual Fund Operating Expenses (b) 1.20% 1.92% 0.91% 1.49% 0.94% 0.91% Fee Waiver and/or Expense Reimbursement 0.00% 0.00% 0.00% 0.00% 0.00% (0.06)% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement 1.20% 1.92% 0.91% 1.49% 0.94% 0.85% (a) If you purchased $1,000,000 or more of Class A shares of an Eagle mutual fund that were not otherwise eligible for a sales charge waiver and sell the shares within 18 months from the date of purchase, you may pay up to a 1% contingent deferred sales charge at the time of sale. (b) As the fund’s asset levels change, the fund’s fees and expenses may differ from those reflected in the preceding table. For example, as asset levels decline, expense ratios may increase. Eagle Asset Management, Inc. (“Eagle”) has contractually agreed to waive its investment advisory fee and/or reimburse certain expenses of the fund to the extent that annual operating expenses of each class exceed a percentage of that class’ average daily net assets through February 28, 2014 as follows: Class A - 1.50%, Class C - 2.30%, Class I - 0.95%, Class R-3 - 1.70%, Class R-5 - 0.95%, and Class R-6 - 0.85%. This expense limitation excludes interest, taxes, brokerage commissions, costs relating to investments in other investment companies, dividends, and extraordinary expenses, and includes offset expense arrangements with the fund’s custodian. The Board of Trustees may agree to change fee limitations or reimbursements without the approval of fund shareholders. Any reimbursement of fund expenses or reduction in Eagle’s investment advisory fees is subject to reimbursement by the fund within the following two fiscal years, if overall expenses fall below the lesser of its then current expense cap or the expense cap in effect at the time of the fund reimbursement. Expense example | This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Share Class Year 1 Year 3 Year 5 Year 10 Class A Class C Class I Class R-3 Class R-5 Class R-6 Portfolio turnover | The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s performance. During the most recent fiscal year, the fund’s portfolio turnover rate was 184% of the average value of its portfolio. Principal investment strategies | During normal market conditions, the Mid Cap Stock Fund seeks to achieve its objective by investing at least 80% of its net assets (plus the amount of any borrowings for investment purposes) in the stocks of mid-capitalization companies. The fund’s portfolio managers consider mid-capitalization companies to be those companies that, at the time of initial purchase, have market capitalizations that fall within the range of companies included in the Russell Midcap® Index during the most recent 12-month period. The Russell Midcap® Index ranged from approximately $88 million to $25 billion during the 12-month period ended December 31, 2012. The fund will invest primarily in the stocks of companies that the portfolio managers believe may be rapidly developing their business franchises, services and products, and have above-average earnings, cash flow and/or growth at a discount from their market value. The portfolio managers focus on common stocks of mid-capitalization companies that are believed to have sustainable advantages in their industries or sectors and fit within the portfolio management team’s growth and valuation guidelines. For this purpose, stocks include common and preferred stocks, warrants or rights exercisable into common or preferred stock, and securities convertible into common or preferred stock. The fund will sell securities when they no longer meet the portfolio managers’ investment criteria. eagleasset.com | 15 Eagle Mutual Funds SUMMARY OF MID CAPSTOCK FUND|2.28.2013 Principal risks | The greatest risk of investing in this fund is that you could lose money. The fund invests primarily in common stocks whose values increase and decrease in response to the activities of the companies that issued such stocks, general market conditions and/or economic conditions. As a result, the fund’s net asset value (“NAV”) also increases and decreases. Investments in this fund are subject to the following primary risks: ● Growth stock risk is the risk of a lack of earnings increase or lack of dividend yield; ● Mid-cap company risk arises because mid-cap companies may have narrower commercial markets, limited managerial and financial resources, and more volatile performance, compared to larger, more established companies; ● Portfolio turnover risk is the risk that performance may be adversely affected by a high rate of portfolio turnover, which generally leads to greater transaction and tax costs; ● Small-cap company risk arises because small-cap companies may have less liquid stock, a more volatile share price, a limited product or service base, narrower commercial markets and limited access to capital, compared to larger, more established companies; ● Stock market risk is the risk of broad stock market decline or decline in particular holdings; and ● Value stock risk arises from the possibility that a stock’s intrinsic value may not be fully realized by the market. Performance | The bar chart that follows illustrates annual fund returns for the periods ended December 31. The table that follows compares the fund’s returns for various periods with benchmark returns. This information is intended to give you some indication of the risk of investing in the fund by demonstrating how its returns have varied over time. The bar chart shows the fund’s Class A share performance from one year to another. The fund’s past performance (before and after taxes) is not necessarily an indication of how the fund will perform in the future. To obtain more current performance data as of the most recent month-end, please visit our website at eagleasset.com. During 10 year period (Class A shares): Return Quarter Ended Best Quarter 15.83% September 30, 2009 Worst Quarter (22.89)% December 31, 2008 The returns in the preceding tables do not reflect sales charges. If the sales charges were reflected, the returns would be lower than those shown. Average annual total returns (for the periods ended December 31, 2012): Fund return (after deduction of sales charges and expenses) Share Class Inception Date 1-yr 5-yr 10-yr Lifetime Class A – Return Before Taxes 11/6/97 7.16% (0.87)% 6.98% Return After Taxes on Distributions 4.88% (1.30)% 6.06% Return After Taxes on Distributions and Sale of Fund Shares 7.72% (0.73)% 5.86% Class C 11/6/97 11.71% (0.63)% 6.72% Class I 6/6/06 12.81% 0.46% 3.69% Class R-3 8/10/06 12.21% (0.11)% 3.44% Class R-5 10/2/06 12.71% 0.47% 3.45% Class R-6 8/15/11 12.86% 13.71% Index (reflects no deduction for fees, expenses or taxes) 1-yr 5-yr 10-yr Lifetime S&P MidCap 400® Index (Lifetime period is measured from the inception date of Class I shares) 17.88% 5.15% 10.53% 14.37% Russell Midcap® Index 17.28% 3.57% 10.65% 14.59% To obtain more current performance data as of the most recent month-end, please visit our website at eagleasset.com. After-tax returns are calculated using the historically highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold their fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class A only and after-tax returns for Class C, Class I, Class R-3, Class R-5, and Class R-6 will vary. The return after taxes on distributions and sale of fund shares may exceed the return before taxes due to an assumed tax benefit from any losses on a sale of fund shares at the end of the measurement period. 16 | eagleasset.com Eagle Mutual Funds SUMMARY OF MID CAPSTOCK FUND|2.28.2013 Investment Adviser | Eagle Asset Management, Inc., is the fund’s investment adviser. Portfolio Managers | Charles Schwartz, CFA®, Betsy Pecor, CFA®, and Matthew McGeary, CFA®, are Co-Portfolio Managers of the fund and are jointly responsible for the day-to-day management of the fund. Mr. Schwartz, Ms. Pecor and Mr. McGeary have been Co-Portfolio Managers of the fund since October 2012. Purchase and sale of fund shares | You may purchase, redeem, or exchange Class A, C and I shares of the fund on any business day through your financial intermediary, by mail at Eagle Family of Funds, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701 (for regular mail) or 615 East Michigan Street, Third Floor, Milwaukee, WI, 53202 (for overnight service), or by telephone (800.421.4184). In Class A and Class C shares, the minimum purchase amount is $1,000 for regular accounts, $500 for retirement accounts and $50 through a periodic investment program, with a minimum subsequent investment plan of $50 per month. For individual investors, the minimum initial purchase for Class I shares is $2,500,000, while fee-based plan sponsors set their own minimum requirements. Class R-3 and Class R-5 shares can only be purchased through a participating retirement plan and the minimum initial purchase for Class R-3 shares and Class R-5 shares is set by the plan administrator. Class R-6 shares can only be purchased through a qualifying retirement plan or Section 529 college savings plan. To be eligible, shares must be held through plan administrator level or omnibus accounts held on the books of the fund. The minimum initial purchase amount for individual investors is set by the plan administrator. Tax information | The dividends you receive from the fund will be taxed as ordinary income or net capital gain (i.e., the excess of net long-term capital gain over net short-term capital loss) unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account, in which case you may be subject to federal income tax on withdrawals from such tax-deferred arrangement. Payments to broker-dealers and other financial intermediaries | If you purchase the fund through a broker-dealer or other financial intermediary (such as a bank), the fund and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. eagleasset.com | 17 Eagle Mutual Funds SUMMARY OF SMALL CAPGROWTH FUND|2.28.2013 Investment objective | The Eagle Small Cap Growth Fund (“Small Cap Growth Fund” or the “fund”) seeks long-term capital appreciation. Fees and expenses of the fund | The tables that follow describe the fees and expenses that you may pay if you buy and hold shares of the Small Cap Growth Fund. You may qualify for sales discounts if you and your family invest, or agree to invest in the future, at least $25,000 in the Class A shares of the Eagle Family of Funds. More information about these and other discounts is available from your financial professional, on page 35 of the fund’s Prospectus and on page 25 of the fund’s Statement of Additional Information. Shareholder fees (fees paid directly from your investment): Class A Class C Class I Class R-3 Class R-5 Class R-6 Maximum Sales Charge Imposed on Purchases (as a % of offering price) 4.75% None None None None None Maximum Deferred Sales Charge (as a % of original purchase price or redemption proceeds, whichever is lower) None (a) 1% None None None None Redemption Fee (as a % of amount redeemed, if applicable) None None None None None None Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment): Class A Class C Class I Class R-3 Class R-5 Class R-6 Management Fees 0.53% 0.53% 0.53% 0.53% 0.53% 0.53% Distribution and Service (12b-1) Fees 0.25% 1.00% 0.00% 0.50% 0.00% 0.00% Other Expenses 0.33% 0.30% 0.25% 0.35% 0.27% 0.16% Total Annual Fund Operating Expenses (b) 1.11% 1.83% 0.78% 1.38% 0.80% 0.69% (a) If you purchased $1,000,000 or more of Class A shares of an Eagle mutual fund that were not otherwise eligible for a sales charge waiver and sell the shares within 18 months from the date of purchase, you may pay up to a 1% contingent deferred sales charge at the time of sale. (b) As the fund’s asset levels change, the fund’s fees and expenses may differ from those reflected in the preceding table. For example, as asset levels decline, expense ratios may increase. Eagle Asset Management, Inc. (“Eagle”) has contractually agreed to waive its investment advisory fee and/or reimburse certain expenses of the fund to the extent that annual operating expenses of each class exceed a percentage of that class’ average daily net assets through February 28, 2014 as follows: Class A - 1.50%, Class C - 2.30%, Class I - 0.95%, Class R-3 - 1.70%, Class R-5 - 0.95%, and Class R-6 - 0.85%. This expense limitation excludes interest, taxes, brokerage commissions, costs relating to investments in other investment companies, dividends, and extraordinary expenses, and includes offset expense arrangements with the fund’s custodian. The Board of Trustees may agree to change fee limitations or reimbursements without the approval of fund shareholders. Any reimbursement of fund expenses or reduction in Eagle’s investment advisory fees is subject to reimbursement by the fund within the following two fiscal years, if overall expenses fall below the lesser of its then current expense cap or the expense cap in effect at the time of the fund reimbursement. Expense example | This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Share Class Year 1 Year 3 Year 5 Year 10 Class A Class C Class I Class R-3 Class R-5 Class R-6 Portfolio turnover | The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s performance. During the most recent fiscal year, the fund’s portfolio turnover rate was 44% of the average value of its portfolio. Principal investment strategies | During normal market conditions, the Small Cap Growth Fund seeks to achieve its objective by investing at least 80% of its net assets (plus the amount of any borrowings for investment purposes) in the stocks of small-capitalization companies. The fund’s portfolio manager considers small-capitalization companies to be those companies that, at the time of initial purchase, have a market capitalization equal to or less than the largest company in the Russell 2000® Growth Index during the most recent 12-month period (approximately $5.2 billion during the 12-month period ended December 31, 2012). When making their investment decisions, the portfolio managers generally focus on investing in the securities of companies that the portfolio managers believe have accelerating earnings growth rates, reasonable valuations (typically with a price-to-earnings ratio of no more than the earnings growth rate), strong management that participates in the ownership of the company, reasonable debt levels and/or a high or expanding return on equity. The fund will sell securities when they no longer meet the portfolio managers’ investment criteria. Principal risks | The greatest risk of investing in this fund is that you could lose money. The fund invests primarily in common stocks whose values increase and decrease in response to the activities of the companies that issued such stocks, general market conditions and/or economic conditions. As a result, the fund’s net asset value (“NAV”) also increases and decreases. Investments in this fund are subject to the following primary risks: 18 | eagleasset.com Eagle Mutual Funds
